ORDER ON MOTION FOR HEARING EN BANC
A judge of this court requested that this cause be considered en banc in accordance with Florida Rule of Appellate Procedure 9.381(c). All judges in regular active service have voted on the request. Less than a majority of those judges voted in favor of hearing en banc. Accordingly, the request for hearing en banc is denied.
WOLF, KAHN, WEBSTER, BENTON, VAN NORTWICK, LEWIS, and CLARK, JJ., concur. PADOVANO, J., concurs with an opinion in which DAVIS, J., concurs.
WETHERELL, ROWE, and MARSTILLER, JJ., dissent. THOMAS, J., dissents with an opinion in which HAWKES, C.J. and ROBERTS, J., concur.